Case 5:20-cv-11034-JEL-DRG ECF No. 24, PageID.228 Filed 02/05/21 Page 1 of 9




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Dana Reeves,

                        Plaintiff,     Case No. 20-11034

v.                                     Judith E. Levy
                                       United States District Judge
Patenaude & Felix, A.P.C.,             David R. Grand
                                       Magistrate Judge
                        Defendant.

________________________________/

ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
               ATTORNEY FEES [22]

     This case is before the Court on Plaintiff Dana Reeves’ unopposed

motion for approval of an award of attorney fees for Class Counsel,

Greenwald Davidson Radbil PLLC (GDR). (ECF No. 22.) The motion

comes as a result of the parties settling this lawsuit brought pursuant to

the Fair Debt Collection Practices Act (FDCPA). For the following

reasons, the Court GRANTS Plaintiff’s unopposed motion and awards

Class Counsel the requested $36,000 in fees, costs, and expenses.
Case 5:20-cv-11034-JEL-DRG ECF No. 24, PageID.229 Filed 02/05/21 Page 2 of 9




     I.     ANALYSIS

     The FDCPA mandates an award of “reasonable attorney’s fees” to

a successful consumer plaintiff. 15 U.S.C. § 1692k(a)(3). A reasonable fee

is “one that is adequately compensatory to attract competent counsel yet

which avoids producing a windfall for lawyers.” Adcock-Ladd v. Sec’y of

Treasury, 227 F.3d 343, 349 (6th Cir. 2000). Traditionally, courts in the

Sixth Circuit apply the “lodestar” method when calculating appropriate

attorney fee awards in FDCPA cases. See Dowling v. Litton Loan

Servicing LP, 320 Fed. App’x 442, 446 (6th Cir. 2009). This method

requires “calculating the product of a reasonable hourly rate and the

number of hours reasonably expended on the litigation.” Id. (approving

the district court’s method of “multiplying [the hourly rate] times [the

number of expended] billable hours,” though noting that the preferred

method is determining “the prevailing market rate in the relevant

community . . . defined as that rate which lawyers of comparable skill

and experience can reasonably expect to command”) (internal citations

omitted).

     Once the Court determines the “lodestar” amount, it may then

choose to “adjust the lodestar to reflect relevant considerations peculiar
Case 5:20-cv-11034-JEL-DRG ECF No. 24, PageID.230 Filed 02/05/21 Page 3 of 9




to the subject litigation.” Adcock-Ladd, 227 F.3d at 349. Relevant

considerations for adjustment include, but are not limited to:

      1) The time and labor involved;
      2) The novelty and difficulty of the questions involved;
      3) The skill requisite to perform the legal service properly;
      4) The preclusion of other employment by the attorney due to
         acceptance of the case;
      5) The customary fee;
      6) Whether the fee is fixed or contingent;
      7) Time limitations imposed by the client or circumstances;
      8) The amount involved and the results obtained;
      9) The experience, reputation, and ability of the attorneys;
      10) The undesirability of the case;
      11) The nature and length of the professional relationship with
         the client; and
      12) Awards in similar cases.

Paschal v. Flagstar Bank, 297 F.3d 431, 435 (6th Cir. 2002).

      In this case, Plaintiff’s unopposed motion requests an attorney fee

award of $36,000, which Class Counsel calculated by determining a

lodestar amount of $29,1301 and adding the remainder in fees, expenses,

and costs otherwise justified by the complexity, sophistication, and

results obtained in this case. (ECF No. 22.) The Court has reviewed Class



      1  Plaintiff’s motion actually requests a slightly smaller lodestar amount of
$29,095, but as set forth below, this number is incorrect according to the Court’s
calculations.
Case 5:20-cv-11034-JEL-DRG ECF No. 24, PageID.231 Filed 02/05/21 Page 4 of 9




Counsel’s submissions and, for the reasons set forth below, concludes that

the requested $36,000 is a “reasonable attorney[] fee” within the meaning

of 15 U.S.C. § 1692k(a)(3).

Lodestar Amount

      Plaintiff argues that her counsel had, at the time of the attorney fee

motion filing, earned the “lodestar” amount of $29,095, which Plaintiff

calculated by multiplying Class Counsel’s alleged 65.7 hours of work on

this case by the billing rates of $450 and $400 per hour. (Id. at

PageID.207.)

      As to the billing amount, Class Counsel notes that GDR partner

James L. Davidson bills at a rate of $450 per hour and GDR junior

partner Jesse S. Johnson bills at a rate of $400 per hour. (Id. at

PageID.225.) After reviewing counsel’s records, the Court determines

that these requested billing amounts are reasonable. As set forth in the

most recent edition of the United States Consumer Law Attorney Survey

Report, a rate of $400 to $450 is near the median rate of $400 for

attorneys handling class actions in Detroit. See United States Consumer

Law     Attorney     Fee      Survey   Report,     2017-2018,     p.    328

https://burdgelaw.com/wp-content/uploads/2019/10/US-Consumer-Law-
Case 5:20-cv-11034-JEL-DRG ECF No. 24, PageID.232 Filed 02/05/21 Page 5 of 9




Attorney-Fee-Survey-Report-2017-2018.pdf (last accessed Feb. 3, 2021).

The Sixth Circuit has additionally approved class action fee schedules

within this range. See, e.g., Van Horn v. Nationwide Prop. & Cas. Ins.

Co., 436 Fed. App’x 496, 499 (6th Cir. 2011) (finding that the district court

did not abuse its discretion in approving fee schedule rates ranging from

$250 to $450 per hour).

      As to the hours expended, Plaintiff attaches a declaration signed by

Mr. Davidson attesting that Class Counsel has expended a total of 65.7

hours on Plaintiff’s case, including: researching and preparing the class

action complaint; preparing Plaintiff’s initial disclosures; preparing a

Rule 26 Report, appearing for the Rule 16 conference; propounding

requests for production and interrogatories directed to Defendant;

negotiating the settlement, which involved drafting the settlement

terms, class notices, and proposed approvals; preparing the preliminary

approval papers; coordinating with the settlement advisor; conferencing

with Plaintiff; and preparing the instant fee petition.2 (CF No. 22-1,


      2Class Counsel additionally estimate that they will expend anywhere from 20
to 30 hours finalizing the matter in the future, with upcoming duties to include:
preparing the final approval motion; preparing for and attending the final fairness
hearing in Ann Arbor; communicating with class members; and conferring with the
settlement administrator and defense counsel. (ECF No. 22, PageID.207.) Class
Case 5:20-cv-11034-JEL-DRG ECF No. 24, PageID.233 Filed 02/05/21 Page 6 of 9




PageID.225.) Specifically, Mr. Davidson attests that he spent 57 hours

working on the case, that Mr. Johnson spent 8.7 hours working on the

case, and that their combined efforts and rates (($450 x 57 hours) + ($400

x 8.7 hours) = $25,650 + $3,480) amount to $29,095. (Id.) By the Court’s

calculations, the correct result is actually slightly higher, at $29,130.

Multiplication error aside, the Court has reviewed the declaration

supporting this calculation and finds it accurately supports a $29,130

lodestar.

      Accordingly, the Court concludes that the proper lodestar amount

is $29,130.

Adjustments to the Lodestar Amount

      In addition to the lodestar fee amount, Plaintiff also submits that

Class Counsel has incurred $486.20 in litigation costs and expenses to

date, which include the complaint filing fee, service fees, and PACER

charges. (ECF No. 22, PageID.211.) Plaintiff also notes that Class

Counsel will incur an additional estimated $1,100 in litigation fees




Counsel argue that, including this anticipated work, their total final lodestar will be
“between $38,095 and $42,595 . . . [, which] is likely to exceed the total fees and
expenses sought herein, further underscoring the reasonableness of the requested
award.” (Id.)
Case 5:20-cv-11034-JEL-DRG ECF No. 24, PageID.234 Filed 02/05/21 Page 7 of 9




should the Court require them to attend a fairness hearing in person.

(Id.) The Court has reviewed the affidavit attesting to these amounts and

concludes that the amounts sought are reasonable, in addition to being

the types of expenses routinely charged to paying clients in the

marketplace. See Fed. R. Civ. P. 23(h).

     Plaintiff additionally argues that an upward adjustment to the

lodestar amount is appropriate because: 1) the litigation in this case was

particularly complex due to “disagreement among federal district courts

about whether and when the inclusion of certain minimum payment due

language in a collection letter overshadows the validation notice”; 2)

Class Counsel have been recognized by multiple judges in class action

cases as particularly skillful and experienced, and they brought this skill

and experience to bear in this underlying complex case; 3) Class Counsel

assumed substantial risk to pursue the litigation in this case on a

contingent fee basis and focused a sizable portion of their resources on

obtaining the favorable result reached; 4) the final results favor an

upward fee departure because Class Counsel obtained two major forms

of relief which would have been uncertain even had Plaintiff prevailed at

trial: a competitive recovery fund of between $59 and $232 per
Case 5:20-cv-11034-JEL-DRG ECF No. 24, PageID.235 Filed 02/05/21 Page 8 of 9




participant, as well as a permanent change to Defendant’s form initial

debt collection letters; 5) the $36,000 fee comports with customary fee

awards in similar recent FDCPA class actions; and 6) as of Plaintiff’s

attorney fee motion, not a single class member objected to Class Counsel’s

fee and expense request. (ECF No. 22, PageID.211–218.)

      These factors support the moderate upward adjustment to $36,000

under the Flagstar Bank analysis.3 297 F.3d at 435. Additionally, the

difference between the requested amount of $36,000 and the lodestar

amount of $29,130 is $6,870, meaning that the $36,000 award represents

a 23.6% increase from the lodestar fee. Given Class Counsel’s

outstanding work on this case and favorable result for the class, as well

as their reasonable anticipation of a future 20 to 30 hours of work—which

would more properly adjust the lodestar upward to somewhere between

$38,095 and $42,595—the Court finds that a $36,000 award is a

“reasonable attorney[] fee” within the meaning of 15 U.S.C. § 1692k(a)(3).

Accordingly, Plaintiff’s unopposed motion for attorney fees is GRANTED.

      IT IS SO ORDERED.

Dated: February 5, 2021                     s/Judith E. Levy

      3The Court also notes that Defendant does not oppose Class Counsel’s fee
and expense request.
Case 5:20-cv-11034-JEL-DRG ECF No. 24, PageID.236 Filed 02/05/21 Page 9 of 9




Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge


                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 5, 2021.

                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager
